Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Yehuda Binder, Reg# 73,612, the application has been amended as follows: 

Amendments to the claims
	This listing of claims will replace all prior versions, and listings, of claims in the application.

Listing of claims:
1. (Currently amended) A method for use with multiple devices, each of the multiple devices is identified in the Internet by a distinct respective Internet Protocol (IP) address, for use with a web server that stores a publicly-accessed web-site that includes a plurality of web-pages, each of the web-pages is identified by a respective Uniform Resource Locator (URL), and for use with a first server, the method comprising, in response to a request received from a client device for at least two of the plurality of web-pages
	selecting for each of the web-pages, a respective distinct device from the multiple devices;
	sending, by the first server over the Internet, for each of the web-pages, to the selected device, using the IP address of the selected device, a HyperText Transfer Protocol (HTTP) request for the respective web-page URL; 
	receiving, by the first server over the Internet, for each of the web-pages, in response to the sent HTTP request, the web-page from the web server via the selected device; and
, by the client device, at least part of the web-site from all of the received web-pages, 
	each one of the first server and the client device 

16. (Currently amended) The method according to claim 12, for use with a database that associates 

25. (Currently amended) The method according to claim 1, 
26. (Cancelled) 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest implementing a first server to select an intermediate distinct device to anonymously fetch content from a web server, in response to a client device transmitting a request to the first server for two or more web-pages from a web-site, to the first server, the first server selecting a separate intermediate distinct device for each requested web-page of the web site, where each separate intermediate device is utilize to fetch a different one of the two or more of the web-pages from the web server, in a manner that prevents the web server from knowing the identity of the client device and first server, each selected intermediate device transmits one page of the two or more requested pages back to the first server, which transmits each page back to the first server, which transmits each page individually to the client device, where the client device constructs each received web page, of the two or claims 1-25 and 27-66.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Binder (US 9,177,157), which teaches using onion routing for anonymously retrieving content for a requesting user via a plurality of intermediate servers;
(ii) 	US PG Pub Binder (US 2012/0166582), which discloses implementing a plurality of relay servers to anonymously retrieve a plurality of content slices requested by a client device;
(iii) 	NPL document "Toward the Identification of Anonymous WebProxies" – Canini et al, University of Genoa & University of Cambridge Computer Laboratory, 04/1/2009; and 
(iv) 	NPL document "Achieving Anonymity with Tor Part 2: Proxies and DNS Servers" – Dejuan Lukan, InfoSec Resources, 08/16/2012.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of implementing a first server to select an intermediate distinct device to anonymously fetch content from a web server, in response to a client device transmitting a request to the first server for two or more web-pages from a web-site, to the first server, the first server selecting a separate intermediate distinct device for each requested web-page of the web site, where each separate intermediate device is utilize to fetch a different one of the two or more of the web-pages from the web server, in a manner that prevents the web server from knowing .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220225